DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
In response to Examiner’s Final Rejection of 01/27/2022, Applicant, on 06/27/2022, amended claims. Claims 1 is pending in this application and have been rejected below. Claims 2-7 have been previously cancelled. The Claims overcame the 103 Rejection in the Non-Final Office Action dated 08/02/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.


					Response to Amendments
Applicant’s amendments are received and acknowledged.
The amended claim overcomes the 112(a) Rejection and is therefore withdrawn.


Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that as amended the claims are do not fall under the grouping of “Certain methods of organizing human activity” and states the claims are not directed to an abstract idea.
The Examiner respectfully disagrees. The claim as amended would still fall under the grouping of Certain Methods of Organizing Human Activity- both business relations as well as managing personal behavior. The limitation is directed towards analyzing responses with regards to loads born by workers over the course of a work shift. This limitation is directed towards the business relation of the employer and employee as recited.
The Applicant further contends at Step 2A- Prong Two that the claims are patent eligible as they require an additional element  or combination…. and the  Examiner should give weight to all the claimed additional elements.
The Examiner respectfully disagrees. Each element is considered individually as well as in combination in the analysis. The elements are listed in full detail below and each elements amounts to no more than  “apply it” on a general purpose computer (See MPEP 2106.05(f),  no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), and insignificant extra-solution activity (MPEP 2106.05(g). Full analysis can be seen below.
The Applicant further contends with regards to the use of Certain methods of organizing human activity grouping that the physical testing of a human to improve, inter alia, worker happiness has no relevance to the categories cited. The Applicant further amended the claim to recite: wherein the measured physiological responses of a person to a physical test are analyzed..."
The Examiner respectfully disagrees. The claim as amended would still fall under the grouping of Certain Methods of Organizing Human Activity- both business relations as well as managing personal behavior. The limitation is directed towards analyzing responses with regards to loads born by workers over the course of a work shift. This limitation is directed towards the business relation of the employer and employee as recited. The Examiner further notes the claim falls under the sub-grouping of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The Applicant further argues that the electronic demarcation of video limitation does not recite the requirement of a human. Further the Applicant argues that tagging video would require an electronic modification similar to McRO.
The Examiner respectfully disagrees. Demarcation is part of the abstract idea. The “electronic” aspect implies it is done by a computer and amounts to “apply it” in Steps 2A- Prong Two and 2B. The claim limitations are interpreted in light of the specification. The tagging is accomplished by a human viewer tagging and specifying parameters in at least  [0079] of the specification. The Specification does not appear to provide any further support for the process other than by a human viewer. The electronic tagging amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h) and insignificant extra-solution activity (see MPEP 2106.05 (g)). Further regarding the electronic tagging of video in Step 2B, tagging is found to be well-understood, routine, conventional activities as evidenced by MPEP 2106.05(d). Further supporting the WURC argument the Examiner points to Ballan1 et al. ([pg.1445]; we present a review of state-of-the-art data-driven methods for image and video tagging, with a thorough comparison of nearest-neighbor approaches for tag refinement, in order to address the problem of large-scale collections, inherent with social media, and we provide an analysis of the temporal aspects of user tags in two standard social media datasets). 
The Examiner further notes that the present claim limitations are not analogous to that of McRO. McRO is directed to automatically generating animations, with a three-dimensional appearance, depicting lip movements and facial expressions. The present application  only requires a human viewer to tag video with regards to demands that appear in the video and specify parameters. The present claim limitations merely provide an improvement to the abstract idea itself and not the technology as a whole.
The 101 rejections are updated below and maintained.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for a determining the ability of a person to perform a job.
a… derivation step, wherein a predetermined group of demands, said predetermined group of demands including demands that have associated parameters, are used, in respect of a shift of a job, in a process wherein:
 in respect of demands in the predetermined group that lack associated parameters, the amount of time that a worker, in the course of the shift, performs each demand, is… derived; and
 in respect of demands in the predetermined group that have associated parameters, each time such a demand is performed in the course of the shift, the duration, and associated parameters, is derived;
and a… calculation step, wherein the loads placed upon the muscles of the worker in the course of the shift are calculated using, 
for each demand performed that is of the type that lacks associated parameters, the determined demand time and a predetermined group of load factors associated with said demand; and
for each demand performed that is of the type that has associated parameters, the determined demand time, a predetermined group of load factors associated with said demand and said parameters, and
an analysis step, wherein the measured physiological responses of a person to a physical test are analyzed, the person having performed the test over a period of time, the test having been devised such that the muscles of the person were loaded in manner during the test such that the loads born by the muscles over the period of time are proportional to the loads calculated to be borne by the worker over the course of the shift, 
wherein the derivation step involves… derivations based upon demands… associated with… of the worker carrying out the shift, the… association of the demands involving the… of demands that appear in the video and the… specification of parameters therefor, wherein the … demarcation of start time and end time in the video;  and 
wherein said demand is… using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands;
Appl. No. 16/379,662 Reply to Office Action mailed September 15. 2020 wherein the predetermined group of demands comprises: climbing, balancing, stooping, kneeling, crouching, reaching, handling, fingering, lift, lower, carry, push, pull, grip, sit, stand and walk. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of a processor, memory, video recording, electronic measuring, and electronic (derivation,  calculated, associated, demarcation and specification,),  and electronic tagging. The Examiner notes the derivation, calculation, association, demarcation and specification are all part of the abstract idea. The “electronically” aspect implies the use of a computer and is therefore amounts to “apply it” on general purpose computer. The processor and memory also amount to “apply it” on a general purpose computer (See MPEP 2106.05(f)).The use of the video recording and electronic tagging amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The electronic tagging further amounts to insignificant extra-solution activity (MPEP 2106.05(g) - a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The Examiner notes the derivation, calculation, association, specification, and demarcation are all part of the abstract idea. The “electronically” aspect implies the use of a computer and is therefore amounts to “apply it” on general purpose computer. The processor and memory also amount to “apply it” on a general purpose computer (See MPEP 2106.05(f)).The use of the video recording and electronic tagging amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Further regarding the electronic tagging of video is found to be well-understood, routine, conventional activities as evidenced by MPEP 2106.05(d) and further supporting the WURC argument the Examiner points to Ballan2 et al. ([pg.1445]; we present a review of state-of-the-art data-driven methods for image and video tagging, with a thorough comparison of nearest-neighbor approaches for tag refinement, in order to address the problem of large-scale collections, inherent with social media, and we provide an analysis of the temporal aspects of user tags in two standard social media datasets. We present also an adaptation of a data-driven approach for tag localization in video shots, a problem that can be recast to that of tag refinement applied to video key frames).
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ballan, Lamberto, et al. "Data-driven approaches for social image and video tagging." Multimedia Tools and Applications 74.4 (2015): 1443-1468.
        2 Ballan, Lamberto, et al. "Data-driven approaches for social image and video tagging." Multimedia Tools and Applications 74.4 (2015): 1443-1468.